IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-30497
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLENN TAYLOR,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 96-CA-376-H
                        - - - - - - - - - -

                            May 21, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Glenn Taylor, federal prisoner # 22852-034, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion.    Taylor

argues that his counsel rendered ineffective assistance in

failing to investigate his allegation that he was working as a

confidential informant at the time the offense was committed and

that the district court abused its discretion in denying the

§ 2255 motion without conducting an evidentiary hearing.    To the

extent that Taylor’s § 2255 motion can be construed as raising a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-30497
                                -2-

challenge to the denial of his motion to withdraw his guilty

plea, a claim which the district court held to be procedurally

barred, Taylor has abandoned this claim by failing to assert it

on appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Taylor has demonstrated neither deficient performance nor

prejudice in connection with his ineffective-assistance-of-

counsel claim.   See Strickland v. Washington, 466 U.S. 668, 689-

94 (1994).   The district court did not abuse its discretion in

refusing to conduct an evidentiary hearing.     See United States v.

Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992).

     AFFIRMED.